      Case 2:92-cr-00119-HB Document 152 Filed 09/07/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
          v.                         :
                                     :
CARLOS TERRY                         :              NO. 92-119


                                  ORDER

         And now, this      7th   day of September 2021, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the pro se motion of defendant Carlos Terry to

reduce his sentence and grant compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) (Doc. # 147) is DENIED.



                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         ____________________
                                                                      J.
